DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 04/05/2022 following the Non-Final Rejection of 12/17/2021. Claims 1-2, 4-6, 8 and 10 were amended; claims 15-18 are newly added. Claims 1-18 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/05/2022, with respect to drawing objections have been fully considered and are persuasive.  The objections of 12/17/2021 has been withdrawn.
Applicant’s arguments, see Remarks, filed 04/05/2022, with respect to claims rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejections of 12/17/2021 has been withdrawn.
Applicant’s arguments, see Remarks, filed 04/05/2022, with respect to claims 2, 4, and 6 and 8 rejected under 35 USC § 103 have been fully considered and are persuasive.  The rejections of 12/17/2021 has been withdrawn.

Applicant’s arguments, see Remarks, filed 04/05/2022, with respect to claims 1, 5 and 10-14 are rejected under 35 USC § 103 have been fully considered but they are not persuasive. The rejections are maintained.
Applicant's point on pages 9-10 of remarks that the Examiner appeals to no evidence for the statement "could be defined to have a chordwise width that substantially corresponds to a chordwise width of the intermediate stack" is a misrepresentation of the rejection and is not found persuasive by Examiner. Fig. 6B of Hancock used in the modification statement explicitly shows this arrangement. The term "could be" was merely used by Examiner to establish that the reference showed that one of many arrangements given by the prior art explicitly showed this arrangement, i.e. the prior art showed that the arrangement was possible and taught. "Could be" was not used in any hypothetical or notional sense. The language has been edited in the rejection below for improved clarity. 
 
Applicant's point on page 10 of remarks that ‘modification of Hancock with the teachings of Girolamo would teach away since Hancock discloses their stacks “as substantially planar” in para. 17 and takes on steps to address the issue this causes. Examiner argues that this would not be considered teaching away since prior art Hancock does not argue against, i.e. express determent towards, the usage of non-planar stacks or the like nor does it establish a requirement for planar stacks. As such, modification of Hancock with the teachings of Girolamo would not be considered ‘teaching away’.
Applicant's point on pages 10-11 of remarks that “applying the teaching of Girolamo to Hancock would result in the three columns of strips 34 in fig. 6B of Hancock being replaced with a single column of strips with a non-planar profile” is not found persuasive by Examiner. The modification of Hancock in view of Girolamo, as written in the Non-Final Rejection of 12/17/2021, was “to have modified the layers 31 of strips 34 in fig. 6B of Hancock to have a non-planar profile as taught by Girolamo”. Since the layers (rows) of strips in fig. 6B Hancock are being modified to take on a non-planar profile, as opposed to being substituted for a continuous layer/row as described by Applicant, the modification of Hancock in view of Girolamo would result in in the layers, i.e. rows of strips 34, to take one a non-planar profile while maintaining the three strips per layer arrangement shown in fig. 6B of Hancock. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0301859, herein referenced as Hancock, in view of US 2019/0195191, herein referenced as Girolamo.
Regarding Claim 1, Hancock recites a method of fabricating a wind turbine blade spar structure (see structure associated with spar of the wind turbine blade in fig. 4C) having a shear web (25 fig. 4C) bonded between opposed spar caps (reinforcing structure 9 and 22 fig. 4C), the method comprising:
providing a wind turbine blade mould (half mould 37 fig. 9A) extending longitudinally in a spanwise direction (in/out of page in fig. 9A) and transversely in a chordwise direction (left to right in fig. 9A);
laying a spar cap in the mould (see stack 27 fig. 9A), the spar cap comprising a plurality of strips (see strips 34 fig. 6B) extending longitudinally in the spanwise direction (“figs. 6(a) to 6(c) are longitudinal cross-sectional views” para. 137; see how reinforcing structure 9 extends longitudinally along the span of the blade in fig. 2), the strips being arranged side-by-side in the chordwise direction (“In FIG. 6(b), each layer 31 is formed from a parallel arrangement of three pultrusion strips 34 of equal width laid together side by side” para. 137; the view shown in fig. 6B shows the strips being side-by-side in the chord direction), the plurality of strips (34 fig. 6B) comprising one or more intermediate strips (see central stack of strips 34 in fig. 6B) arranged between respective peripheral strips (the central stack of strips 34 is shown to be between a left stack of strips 34 and a right stack of strip 34 in fig. 6B)[;] 
providing a shear web (25 fig. 4C) comprising a flange (30 fig. 4D) extending longitudinally in the spanwise direction (see flange of web 25 in fig. 7A which is shown to extend longitudinally), the flange (see fig. 4C) comprising a base (shown in fig. 4D) defining a primary bonding surface (central part of flange 30 fig. 4D);
bonding the primary bonding surface (central portion of flange 30 fig. 4D) of the flange to the one or more intermediate strips of the spar cap (see intermediate stack of strips 34 fig. 6B; “a good adhesive bond to be established between the web and the half-shells” para. 47).
However, Hancock fails to anticipate wherein the peripheral strips being inclined relative to the one or more intermediate strips; and selecting a chordwise width of the primary bonding surface to correspond to a chordwise width or a combined chordwise width of the one or more intermediate strips of the spar cap;
Hancock and Girolamo are analogous art in that both relate to the field of endeavor of wind turbine blades.
Girolamo teaches of a spar cap 30 fig. 13 comprised of stacks 32 of strips 1 fig. 8 having a non-planar profile, i.e. a concave profile. Girolamo teaches that “the non-planar profile or shape of the abutment surfaces of the strips avoid formation of resin rich pockets or regions at the interface of the shell of the wind turbine rotor blade and the strips, as compared to when conventionally known strips with flat or planar abutment surfaces are embedded into the shell” in para. 13.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the layers 31 (i.e. rows) of strips 34 in fig. 6B of Hancock to have a non-planar profile as taught by Girolamo so as to ‘avoid formation of resin rich pockets’ as taught by Girolamo. This modification of Hancock in view of Girolamo would result in the left stack of strips 34 and right stack of strips 34 in fig. 6B to be inclined relative to the central stack of strips 34 due to the non-planar profile modification taught by Girolamo. 
In the combination above, a central portion of the flange which corresponds in the chordwise direction with the intermediate stack of strips (i.e. stack of central strips 34 in fig. 6B of Hancock) can be interpreted as a “primary bonding surface” since it is centrally disposed along the chordwise extend of the spar cap in fig. 6B of Hancock.

Regarding Claim 5, Hancock recites a wind turbine blade (see wind turbine blades 7a-7c fig. 1) comprising a spar structure (see structure around spar 25 fig. 4C), the spar structure (see fig. 4C) comprising a shear web (25 fig. 4C) bonded between opposed spar caps (see reinforcing structures 9 and 22 fig. 4C), wherein:
a spar cap (reinforcing structure 9 fig. 4C) comprises a plurality of strips (see plurality of pultrusion strips 34 in fig. 6B) extending longitudinally in a spanwise direction of the blade (“figs. 6(a) to 6(c) are longitudinal cross-sectional views” para. 137; see how reinforcing structure 9 extends longitudinally along the span of the blade in fig. 2), the strips (34 fig. 6B) being arranged side-by-side in a chordwise direction (“In FIG. 6(b), each layer 31 is formed from a parallel arrangement of three pultrusion strips 34 of equal width laid together side by side” para. 137; the view shown in fig. 6B shows the strips being side-by-side in the chord direction) of the blade, the plurality of strips (34 fig. 6B) comprising one or more intermediate strips (see central stack of strips 34 in fig. 6B) arranged between respective peripheral strips (the central stack of strips 34 is shown to be between a left stack of strips 34 and a right stack of strip 34 in fig. 6B)[;]
the shear web (25 fig. 4C) comprises a flange (30 fig. 4D) extending longitudinally in the spanwise direction (see flange of web 25 in fig. 7A which is shown to extend longitudinally), the flange comprising a base defining a primary bonding surface (central part of flange 30 fig. 4D) bonded to the spar cap (“a good adhesive bond to be established between the web and the half-shells” para. 47),
However, Hancock fails to anticipate wherein the peripheral strips being inclined relative to the one or more intermediate strips; [and] wherein a chordwise width of the primary bonding surface of the flange corresponds to a chordwise width or a combined chordwise width of the one or more intermediate strips of the spar cap.
Hancock and Girolamo are analogous art in that both relate to the field of endeavor of wind turbine blades.
Girolamo teaches of a spar cap 30 fig. 13 comprised of stacks 32 of strips 1 fig. 8 having a non-planar profile, i.e. a concave profile. Girolamo teaches that “the non-planar profile or shape of the abutment surfaces of the strips avoid formation of resin rich pockets or regions at the interface of the shell of the wind turbine rotor blade and the strips, as compared to when conventionally known strips with flat or planar abutment surfaces are embedded into the shell” in para. 13.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the layers 31 (i.e. rows) of strips 34 in fig. 6B of Hancock to have a non-planar profile as taught by Girolamo so as to ‘avoid formation of resin rich pockets’ as taught by Girolamo. This modification of Hancock in view of Girolamo would result in the left stack of strips 34 and right stack of strips 34 in fig. 6B to be inclined relative to the central stack of strips 34 due to the non-planar profile modification taught by Girolamo. 
In the combination above, a central portion of the flange which corresponds in the chordwise direction with the intermediate stack of strips (i.e. stack of central strips 34 in fig. 6B of Hancock) can be interpreted as a “primary bonding surface” since it is centrally disposed along the chordwise extend of the spar cap in fig. 6B of Hancock. 

Regarding Claim 12, the combination of Hancock and Girolamo comprises the wind turbine blade of claim 5, wherein the spar cap comprises stacks of intermediate and peripheral strips (see central stack, left stack and right stack of strips 34 in fig. 6B of Hancock).

Regarding Claim 13, the combination of Hancock and Girolamo comprises the wind turbine blade of claim 5, wherein the strips forming the spar cap (see strips 34 fig. 6B of Hancock) comprise at least three strips or at least three stacks of strips arranged side-by-side (see left, center, and right stack of strips 34 in fig. 6B of Hancock; each stack shown to have five layers 31 in said figures).

Regarding Claim 14, the combination of Hancock and Girolamo comprises the wind turbine blade of claim 5, wherein the spar cap is concave-curved in the chordwise direction (see spar cap 30 which is concave-curved internally in fig. 8 of Girolamo, as used to modify Hancock above).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hancock and Girolamo as applied to claims 1 and 5 above, and further in view of WO 2016/177375, herein referenced as Wardropper.
Regarding Claim 10, the combination of Hancock and Girolamo comprises the wind turbine blade of claim 5, but fails to teach wherein the flange is T-shaped in cross-section and comprises an upstand extending from the intermediate portion of the base.
Wardropper is considered analogous art since it relates to the field of endeavor of wind turbine blades. 
Wardropper teaches of wherein the flange is T-shaped in cross section (“the flange structure is preferably substantially T-shaped in cross-section” pg. 5 line 21) and comprises an upstand (projecting portion 138 fig. 11b; “also referred to as an ‘upstand’” pg. 12 line 14) extending from the intermediate portion of the base (shown in fig. 11b). Wardropper teaches that their method of making the elongated reinforcing structure “allows a simple, inexpensive and reconfigurable mould tool to be used” in abstract. This disclosure from Wardropper demonstrates that their flange and web assembly was known in the art.
Since Wardropper establishes that their web and flange configuration was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted web/flange assembly in the combination of Hancock in view of Girolamo with the web/flange assembly of Wardropper for the predictable result of a web/flange assembly with a method of making which “allows a simple, inexpensive and reconfigurable mould tool to be used” as taught by Wardropper. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Regarding Claim 11, the combination of Hancock and Girolamo comprises the wind turbine blade of claim 5, but fail to teach wherein the flange is a pultruded part.
Wardropper is considered analogous art since it relates to the field of endeavor of wind turbine blades. 
	Wardropper teaches of wherein a flange is a pultruded part (“the flange structure is a pultruded component. This is advantageous because pultruded components are relatively cheap” on pg. 5 lines 13-14).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the flange in the combination of Hancock and Girolamo to be a pultruded component as described by Wardropper since “pultruded components are relatively cheap” as taught by Wardropper. 

Allowable Subject Matter
Claims 2-4, 6-9, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2 and 6, the added limitation “in the chordwise direction” overcomes the prior art of record and sufficiently differentiates it over the state of the art. The limitation of claims 1 or 5 in combination with “the primary bonding surface is parallel to the one or more intermediate strips of the spar cap in the chordwise direction” was not found the be anticipated or rendered obvious by prior art found during the field of search.
Regarding Claims 3 and 7, upon further consideration of the limitation of these claims, the inventions of claims 3 and 7 would not be anticipated or rendered obvious by the prior art of record. Said claims require the limitation of ‘wherein the base of the flange further defines at least one secondary bonding surface extending alongside the primary bonding surface in the spanwise direction, the at least one secondary bonding surface being inclined relative to the primary bonding surface, and wherein the at least one secondary bonding surface is bonded to a respective peripheral strip of the spar cap’ which is absent in the prior art of record. While prior art was found which has a flange with an angled/inclined bonding surface relatively similar to the instant invention, e.g. Wardropper, said prior art failed to an inclined secondary bonding surface coupled with an inclined peripheral strip. Prior art which disclosed of curved/angled/inclined spar cap strips (e.g. US 10987879 and Girolamo) fail to show a relatively inclined section of the spar cap bonded to a relatively inclined surface of a flange. As such, claims 3 and 7 are deemed allowable over the prior art of record.
Regarding Claims 15-18, the added limitation of either the peripheral strips or the one or more intermediate strips ‘having a planar profile in the chordwise direction’ sufficiently differentiates the prior art from the instant invention. the independent claims are rendered obvious by the modification of Hancock in view of teaching from Girolamo such that the strips take on a non-planar profile, this would prevent said combination from rendering obvious claims 15-18 which require a planar, i.e. flat, profile for said strips. As such, the limitations in these claims differentiates the instant invention from the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10422316 – discloses a wind turbine blade with a spar cap with curved layers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745